DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 9-16 have been allowed.
	Claims 1-8 have been cancelled.
	Claim 10 have been amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian W. Hannon on 02/02/2021.
	The application has been amended as follows:
	Claim 10 have been amended, remaining claim are as filled on 02/12/2020.
	Claim.10 (Currently Amended) The vehicle steering apparatus according to Claim 9, wherein, in a case that said steering angle θh varies from -θh2 to 
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Matsuo (US20170247051A1).
Matsuo discloses the apparatus has a compensation control circuit for calculating a compensation component for a basic component based on a steering angle that is a rotation angle of a steering shaft of a steering mechanism or a rotation angle of a rotating element that is convertible into the steering angle. A determination circuit determines whether or not a driver's steering state corresponds to a hand release state based on the steering angle and steering angular velocity that is amount of variation in rotation angle per unit time.
In regards to claim 9, Matsuo either individually or in combination with other prior art fails to teach or render obvious a target steering torque generating section to generate a target steering torque; a converting section to convert said target steering torque into a target torsional angle; and a torsional angle control section to calculate a motor current command value so as to follow-up said torsional angle to said target torsional angle, wherein said target steering torque generating section comprises an offset correcting section to obtain a first torque signal from a characteristic depending on a steering angle which is set based on an offset value of a steering torque and outputs said first torque signal as said target steering torque, wherein said offset correcting section comprises an offset correction calculating section to calculate a basic torque signal depending on a steering state and said steering angle and outputs said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662